DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.
Claim Status
3.  The amendment, filed 10/22/20, has been entered. 

4.  Claims 1-7 and 12-17 are pending. Claims 8-11 are cancelled. Claims 1 and 14 are amended. Claims 12-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/20. Claims 1-7 and 14-17 are under examination.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 08/31/20:
The rejection of claims 1-11 and 14-17 under 35 U.S.C. 103 as being unpatentable over Croxtall et al. 2009 (Pneumococcal Polysaccharide Protein D-Conjugate Vaccine (Synflorix; PHiD-CV) in view of Capiau et al. 2003 (US2003/0147922) and Seeberger et al. 2016 (WO 2016/046420), found on page 7 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.



Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 1-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it is unclear how many serotype-specific conjugates are required in the immunogenic composition based on mixed use of transitional phrases.  For example, it appears that the composition must contain a conjugate of Streptococcus pneumoniae serotype 8 and a carrier protein, together with exactly 13 other conjugates of capsular polysaccharides from each of serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, and 23F and CRM197 carrier proteins, thereby generating a precisely-defined 14-valent composition (i.e. based on “consisting of” language in the body of the claim), with or without an adjuvant (i.e. based on “comprising” language Streptococcus pneumoniae serotype 2...” introduces ambiguity of scope because when the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause (i.e. in the instant case: the mixture of additional conjugates); but other elements are not excluded from the claim as a whole; see MPEP 2113.01. 
Thus, claim 1 requires clarification to ascertain what Applicant intended to encompass. It is noted that if Applicant aims to properly encompass one or more closed compositions (e.g. both a 14-valent composition without a conjugate of serotype 2; and/or a 15-valent composition having a conjugate of serotype 2), then the Office recommends re-writing the claims into two independent claims, one with serotype 2 in the mixture and one without. Regardless, clarification of the claim language is required because it is not sufficient to state the compositions should be interpreted as closed without correctly amending the claims to reflect that desired interpretation. 

Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


9.  Claims 4-7 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Dependent claim 4 fails to further limit the subject matter of claim 1 because a claim which depends from a claim which "consists of" the recited elements cannot then add an element; see MPEP 2113.01. Therefore, based on at least one interpretation of claim 1 (see 112(b) rejection above), the mixture of conjugates is limited to the 13 precisely listed and thus cannot be broadened by adding another conjugate.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


12.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.  Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Plosker 2015 (Drugs 75: 1535-1546) in view of Scott et al. 1996 (Clinical Infectious Diseases 22:973-981) and Vanderkooi et al. 2011 (PLoS ONE 6(12): e28547).
	Instant claims are drawn to an immunogenic composition comprising a conjugate of a saccharide from Streptococcus pneumoniae serotype 8 and a carrier protein; and a mixture consisting of capsular polysaccharides from Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F individually conjugated to CRM 197 carrier proteins. 
	Plosker describes the commercially available vaccine composition, called Prevnar 13 ®, which contains polysaccharides from Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F individually conjugated to CRM-197 carrier proteins (e.g. see page 1536, left column; meeting limitations found Streptococcus pneumonia continues to be a leading cause of serious illness, including bacteremia, meningitis, and pneumonia among adults and is the most common cause of community acquired pneumonia in multiple places (e.g. page 1535, introduction). It is further noted that Prevnar 13® already has an aluminum phosphate adjuvant (e.g. see art of record, Gruber, page 18; thereby meeting limitations found in instant claims 14 and 15).
	Therefore, the difference between the prior art and the invention is the addition of a conjugate of a saccharide from Streptococcus pneumoniae serotype 8 and a carrier protein in independent claim 1.
	However, Scott teaches that Streptococcus pneumoniae serotype 8 is problematic because, unlike most of the other serotypes, the relative risk of disease increases in adulthood (e.g. see abstract; Figure 2; and page 979, right column). Scott teaches that prior to 1996, serotype 8 was considered rare in Canada and the United States, but more commonly found in the UK, Brazil, and Uruguay (e.g. page 976; and Figure 3). Scott teaches the 12 most commonly isolated Streptococcus pneumoniae serotypes, by rank order of frequency, are serotypes: 14, 6, 19, 3, 23, 1, 9, 4, 8, 18, 7 and 5 (e.g. see Figure 1). 
	Further, Vanderkooi described a community-based outbreak of Streptococcus pneumoniae serotype 8 in an adult population in Canada (e.g. see abstract; page 1, Introduction; and page 6, Discussion). Vanderkooi teaches the first case was documented in 1999 with increasing cases documented up to a peak in 2005 and subsequent relative peaks in 2006 and 2007 (e.g. see Table 1; and Figures 1 and 3).  
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify a vaccine composition containing polysaccharides from Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F individually conjugated to CRM 197 carrier proteins, as taught by Plosker, by adding a conjugate from Streptococcus pneumoniae serotype 8, thereby arriving at the claimed invention, because (A) the relative risk of disease for serotype 8 increased in adulthood and (B) of the most commonly isolated serotypes by rank order of frequency (i.e. 14, 6, 19, 3, 23, 1, 9, 4, 8, 18, 7 and 5), serotype 8 was the only one not already represented. Further, Vanderkooi already suggested vaccine compositions for protecting against Streptococcus pneumoniae serotype 8, including preferably those formulated as saccharide-protein conjugates were needed.  Therefore, each element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because the vaccine described in Plosker would not be expected to protect against Streptococcus pneumoniae serotype 8, but serotype 8 was specifically recognized as a disease-causing serotype which was increasing in frequency in places such as Canada where it had already caused a large-scale, community outbreak in adults, as taught by Scott and/or 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Plosker contains a “base” product of a vaccine composition comprising 13 of the 14 claimed saccharide-protein conjugates; and Scott and/or Vanderkooi provide teachings wherein the inclusion of the 14th, i.e., a saccharide-protein conjugate specifically targeting Streptococcus pneumoniae serotype 8, is taught as desirable and/or advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known strategies taught by Scott and/or Vanderkooi, would have yielded predictable results and an improved product (e.g. a vaccine composition with coverage for a known and problematic serotype). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Claim Rejections - 35 USC § 103
14.  Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Plosker 2015 (Drugs 75: 1535-1546); Scott et al. 1996 (Clinical Infectious Diseases 22:973-981); and Vanderkooi et al. 2011 (PLoS ONE 6(12): e28547), as applied to claims 1, 14 and 15 above, and further in view of Seeberger et al. (WO2016/046420; of record). 
Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F individually conjugated to CRM 197 carrier protein, with clear motivation to add a conjugate of a saccharide from Streptococcus pneumoniae serotype 8 and a carrier protein. 
Thus, the difference between the prior art and the invention are the structures claimed for the conjugate for Streptococcus pneumoniae serotype 8.
However, Seeberger teaches that a drawback of immunization with vaccine compositions based on more traditional means of making conjugates of saccharides, including those of Streptococcus pneumoniae, is the generation of a polyclonal immune response that is directed towards multiple immunogenic epitopes, among which some are non-protective; and that such polyclonal immune response leads to toxicities that are not acceptable for a vaccine that is prophylactically administered to healthy populations; and that this drawback is overcome by instead using a synthetic saccharide which presents a well-defined structure, a degree of purity suitable for clinical applications, and no batch-to-batch variability (e.g. see page 3). Seeberger teaches Streptococcus pneumoniae serotype 8 has been associated with serotype replacement and cases of invasive pneumococcal disease increasing steadily in the last decades (e.g. page 2, lines 9-11). Seeberger teaches vaccine compositions comprising saccharide-protein conjugates including those having the same formulas as are claimed (e.g. page 1, lines 6-11; page 12, lines 19-36; page 41, lines 6-10; page 53, lines 11-18; and Seeberger claims 1-6 and 8-9). Seeberger teaches synthetic saccharides having Streptococcus pneumoniae serotypes, including, inter alia, serotypes 1, 2, 3, 4, 5, 6B, 7F, 9V, 14, 18C, 19F, and 23F (page 53, lines 11-18). Seeberger teaches the advantages of using adjuvants with conjugate vaccines (e.g. page 54, lines 29-37; page 56, lines 10-12; and Example 2-4).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify a composition comprising Streptococcus pneumonia saccharide-protein conjugates for serotype 8, as suggested by Plosker, Scott and Vanderkooi, by using the synthetic saccharides with well-defined structures as is claimed, thereby arriving at the claimed invention, in order to avoid the generation of a polyclonal immune response directed towards multiple immunogenic epitopes, among which some are non-protective, as was recognized as problematic by Seeberger. Therefore, each element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because the polyclonal immune response could lead to toxicities that were not acceptable for a vaccine prophylactically administered to healthy populations and because the synthetic structures had a degree 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, the combination of prior art contains a “base” product of an immunogenic composition containing all of the claimed conjugates; and Seeberger contains similar methods and products for Streptococcus pneumoniae conjugates of serotype 8, wherein the techniques of making and using a synthetic, well-define saccharide conjugate, is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Seeberger would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Claim Rejections - 35 USC § 103
15.  Claims 4-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Plosker 2015 (Drugs 75: 1535-1546); Scott et al. 1996 (Clinical Infectious Diseases 22:973-981); Vanderkooi et al. 2011 (PLoS ONE 6(12): e28547); and Seeberger et al. (WO2016/046420), as applied to claims 1-3 and 14-15 above, and further in view of de Vos 2015 (PLoS ONE; DOI:10.1371/journal.pone.0118181). 
Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 14, 18C, 19A, 19F and 23F, with an aluminum phosphate adjuvant. Seeberger teaches vaccine compositions comprising saccharide-protein conjugates including those having the same formulas as are claimed (e.g. page 1, lines 6-11; page 12, lines 19-36; page 41, lines 6-10; page 53, lines 11-18; and Seeberger claims 1-6 and 8-9). Seeberger also teaches conjugates of serotype 8 may be combined with conjugates of other Streptococcus pneumoniae serotypes, including, inter alia, serotype 2 (page 53, lines 11-18).
Therefore, the difference between the prior art and the invention is the inclusion of a protein-saccharide conjugate of Streptococcus pneumoniae serotype 2, having the well-defined structures as taught by Seeberger.
However, de Vos teaches that Streptococcus pneumoniae serotype 2 is an art-recognized, disease-causing serotype (e.g. pages 1-2, Introduction; and Figure 1) and that the serotype of the infecting Streptococcus pneumoniae strain is an important risk factor for the occurrence of invasive disease and mortality (e.g. page 9, last paragraph).  De Vos teaches serotype 2 strains trigger an early and transient inflammatory response in a mouse model (e.g. page 5; and Figures 2-5). De Vos teaches the polysaccharide capsule is a major virulence factor and that loss of the capsule greatly attenuates virulence (e.g. page 7, Discussion). De Vos teaches Streptococcus pneumoniae remains the most common causative agent of community acquired pneumonia (e.g. page 2, first paragraph).
Therefore, it would have been prima facie obvious, before the effective filing date Streptococcus pneumoniae conjugates for serotypes 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 14, 18C, 19A, 19F and 23F, as taught by the prior art, by including a conjugate to protect against Streptococcus pneumoniae serotype 2 and having a well-defined structure as described by Seeberger, thereby arriving at the claimed invention, because Streptococcus pneumoniae serotype 2 was already recognized as a disease-causing serotype, as taught by de Vos. Further, by using the structures taught by Seeberger the conjugate would elicit highly specific antibodies against the corresponding serotype of Streptococcus pneumoniae. Therefore, each element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  
The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Seeberger had already taught that conjugates for Streptococcus pneumoniae serotype 8 could be combined with those of serotype 2 and already taught that the relatively shorter saccharide structures still contained a protective glycan epitope and were still able to induce protective immune responses against the corresponding serotypes for killing by host phagocytes. Consequently, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill; emphasis added. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) Streptococcus pneumoniae serotypes 1, 2, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 14, 18C, 19A, 19F, and 23F) were all known in the art.  Accordingly, combining these elements merely yields a composition wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art. Thus, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

Conclusion
16. No claims are allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 23, 2021